DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 17, “each of three segments”, it is unclear to which segments this recitation is referring.  Are these three segments in addition to the plurality of standard segments, motor segment and/or access as mentioned previously in the claim or are they the same as one or more of the previously recited segments as noted above.  Additionally, the claim recites “adjacent segments” it is unclear if this is referring to previously recited segments or in addition to the previously recited segments.  
Claim 2 recites “connecting adjacent segment flanges to one another”, it is unclear if these “adjacent segments” are the same as or in addition to the standard fan cylinder segments, fan cylinder motor segment and/or fan cylinder access segment as recited previously in the claim.  Additionally it is unclear there is lack of antecedent basis for “adjacent segment flanges” as there are no previously recited flanges in the claim.  The claim additionally recites attaching horizontal rib stiffeners to integrally molded horizontal ribs of adjacent segments”, it is unclear if this recitation of “integrally molded horizontal ribs” is the same as or in addition to the previous recitation of integrally molded horizontal ribs. 
Appropriate correction and clarification is required, the claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nichols (1631051).
Claim 1. Nichols discloses a cooling tower fan cylinder comprising: 
a plurality of modular standard segments (1); 
a motor segment (9) configured to allow the passage of power and mechanical elements associated with driving a fan motor; 
an access segment (3) configured to allow the passage of a technician into an interior of said cooling tower fan cylinder; 
said plurality of standard segments, said motor segment and said access segment configured to be assembled into said cooling tower fan cylinder (as seen in the figures); 
each of said plurality of standard segments, said motor segment and said access segment comprising on exterior facing surfaces a plurality of integrally molded vertical ribs (24) and integrally molded horizontal ribs (16’), said cooling tower fan cylinder further comprising a plurality of horizontal rib stiffeners (18) configured to connect horizontal ribs on adjacent segments; 
a plurality of top ring stiffeners (27) configured to connect top ring flanges on adjacent segments; 
a lifter bar (4) provided inside a central vertical rib of each of three segments equally spaced about said cooling tower fan cylinder and configured to be access from an interior of said cooling tower fan cylinder.
Claim 2. Nichols discloses a method for assembling and mounting a modular fan cylinder on a cooling tower, said method comprising: assembling, at ground level, a plurality of standard fan cylinder segments (1); 
a fan cylinder motor segment (9), and 
a fan cylinder access segment (3) into said modular fan cylinder by connecting adjacent segment flanges to one-another (as noted in the figures and disclosure); 
wherein said plurality of standard fan cylinder segments, said fan cylinder motor segment and said fan cylinder access segment each comprise on exterior facing surfaces a plurality of integrally molded vertical ribs (24) and integrally molded horizontal ribs (16’); said method further comprising 
attaching horizontal rib stiffeners (18) to integrally molded horizontal ribs of adjacent segments; attaching a hoisting rig (the gin pole as noted in the disclosure) to lifter bars arranged in at least three of said plurality of standard fan cylinder segments and accessible from an interior of said tower fan cylinder; 
lifting said modular fan cylinder using said hoisting rig and lifter bars, and placing said modular fan cylinder atop a cooling tower (as noted in the disclosure where it is noted that the gin pole can lift the tower).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635